EXHIBIT 10.3

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of
December 28, 2011 (the “Effective Date”), between Mines Management, Inc., an
Idaho corporation (the “Company”), and Douglas Dobbs (“Executive”).

 

W I T N E S S E T H   T H A T:

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated August 7, 2007 (the “Prior Agreement”); and

 

WHEREAS, the Company and Executive wish to amend and restate the Prior
Agreement; and

 

WHEREAS, the Company wishes to retain the services of Executive as Vice
President, Corporate Development and Investor Relations, of the Company and
Executive is willing to continue to make his services available to the Company
on the terms and conditions herein provided.

 

NOW, THEREFORE, in consideration thereof and hereof, the parties hereto covenant
and agree as follows:

 

Section 1                                               At Will Employment;
Compensation.  The Company agrees to employ Executive from the Effective Date,
in the full time capacity of Vice President, Corporate Development and Investor
Relations, of the Company with the responsibilities normally associated with
such position, which employment shall continue until terminated as provided in
Section 7 below (the “Term”).  Subject to the provisions of Section 7, but not
withstanding any other provision hereof, the Company and Executive agree that
Executive’s employment is “at will,” and either Executive or the Company may
terminate Executive’s employment at any time, for any reason or no reason, with
or without notice, warning or consent.  Beginning January 1, 2012, the Company
will pay Executive for his services at an annual rate of Two Hundred And Ten
Thousand Dollars ($210,000), payable in arrears, in equal installments, in
accordance with standard Company practice, but in any event not less often than
monthly, subject only to such payroll and withholding deductions as are required
by law or authorized by Executive.  Executive shall also be entitled to
participate in all employee benefit plans of the Company during the Term on the
same terms and conditions as other employees similarly situated, subject to the
Company’s right, in any event, to modify or terminate such plans.  The Company
shall pay Executive’s individual medical and dental insurance premiums and shall
provide paid monthly parking.  In addition, Executive shall be eligible to
receive such stock options as may be approved, in its sole discretion, by the
Compensation Committee of the Board of Directors of the Company (the “Board”) or
by the Board. Executive’s performance will be evaluated annually or at such
other times as determined by the Board.

 

Section 2                                               Office and Duties. 
Executive shall have the usual duties of a corporate officer and shall be
responsible for developing and executing the Company’s investor relations
program,

 

--------------------------------------------------------------------------------


 

responding to shareholder inquiries, overseeing corporate communications,
building and maintaining strategic corporation relationships, evaluating
business and acquisition opportunities, participating in the management and
direction of the Company’s business and operations, and performing such specific
other tasks consistent with Executive’s position as a member of senior
management as may from time to time be assigned to Executive by the Chief
Executive Officer of the Company or the Board. Executive shall devote
substantially all of his business time, labor, skill, undivided attention, and
best ability to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business and interests of the Company on a
full time basis. Executive shall not directly or indirectly pursue any other
business activity without the Company’s prior written consent. Executive agrees
that he will travel as is reasonably necessary in the conduct of the Company’s
business.

 

Section 3                                               Expenses.  Executive
shall be entitled to reimbursement for expenses incurred by him in connection
with the performance of his duties hereunder upon receipt of vouchers therefor
in accordance with such procedures as the Company has heretofore or may
hereafter establish.

 

Section 4                                               Vacation During
Employment.  Executive shall be entitled to such reasonable vacation time as may
be allowed by the Company in accordance with general practices established or to
be established, but in any event not less than three (3) weeks of vacation
during each twelve (12) month period plus usual statutory and other public
holidays, the timing of such vacation to be mutually agreed upon between
Executive and the Company.  The Company recommends that all employees take
vacation, but if duties of Executive prevent him from taking said vacation,
Executive shall be paid for any unused vacation at the end of each year. Unused
vacation time will not be accrued and carried from year to year.

 

Section 5                                               Additional Benefits. 
Nothing herein contained shall preclude Executive, to the extent he is otherwise
eligible, from participation in any group insurance programs or other fringe
benefit plans that the Company may hereafter, in its sole and absolute
discretion, make generally available to its employees.

 

Section 6                                               Certain Definitions. 
For purposes of this Agreement, the following words and phrases shall have the
following meanings:

 

(a)                                            “Annual Compensation” shall be an
amount equal to the sum of (i) Executive’s annual base salary from the Company
and its subsidiaries at the rate in effect at the time of termination; and
(ii) the amount of annual bonus, if any, paid by the Company to Executive for
the year prior to the (A) termination of Executive’s employment (in the case of
Annual Compensation determined for purposes of Section 7(d)) or (B) Change in
Control event (in the case of Annual Compensation determined for purposes of
Section 7(e)).

 

(b)                                           “Cause” shall mean termination by
the Company of Executive due to:  (i) engaging in illegal conduct, including but
not limited to fraud or embezzlement; (ii) being convicted of a felony;
(iii) engaging in substance abuse which impairs Executive’s ability to perform
the duties and obligations of his employment or causes harm to the reputation of
the Company; (iv) the willful breach of Executive’s duties to the Company;
(v) failure or refusal by Executive to follow reasonable directions given by the
Chief Executive Officer or the Board; or (vi) engaging in conduct which, in

 

2

--------------------------------------------------------------------------------


 

the sole opinion of management of the Company, is deemed to be detrimental to
the Company.  Whether Cause exists for termination will be determined by the
Company in its sole discretion.

 

(c)                                            A “Change in Control” shall be
deemed to have occurred if any of the following occurs with respect to the
Company:  (i) the direct or indirect sale or exchange in a single transaction or
series of transactions by the shareholders of the Company of more than thirty
five percent (35%) of the voting stock of the Company by an individual, an
entity or a “group” as that term is defined in Section 13 of the Securities
Exchange Act of 1934, as amended; (ii) a merger or consolidation to which the
Company is a party and following which the shareholders of the Company do not
have more than fifty percent (50%) of the voting stock of the resulting company
(or its ultimate parent company); (iii) the sale, exchange, or transfer of all
or substantially all of the assets of the Company; or (iv) a series of related
Transactions (each of the items (i) through (iii) constituting a “Transaction”)
wherein the shareholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of a Transaction
involving the sale, exchange, or transfer of all or substantially all of the
assets of the Company, the corporation or other business entity to which the
assets of the Company were transferred (the “Transferee”), as the case may be. 
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities.  The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Transactions are related, and its
determination shall be final, binding and conclusive.  Notwithstanding the
foregoing, a Change in Control shall not include (i) a distribution or
transaction in which the voting stock of the Company or a parent or subsidiary
is distributed to the shareholders of a parent of such entity or (ii) any change
in ownership resulting from an underwritten public offering of the common stock
or the stock of any parent or subsidiary shall not be deemed a Change in Control
for any purpose hereunder.

 

(d)                                           The “Change in Control Date” shall
be any date during the Term on which a Change in Control occurs.  Anything in
this Agreement to the contrary notwithstanding, if Executive’s employment or
status as an elected officer with the Company is terminated within sixty (60)
days before the date on which a Change in Control occurs, and it is reasonably
demonstrated that such termination (i) was at the request of a third party who
has taken steps reasonably calculated or intended to effect a Change in Control
or (ii) otherwise arose in connection with or anticipation of a Change in
Control, then for all purposes of this Agreement the “Change in Control Date”
shall mean the date immediately before the date of such termination.

 

(e)                                            “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(f)                                              “Disability,” for purposes of
this Agreement, shall mean total disability as defined in any long-term
disability plan sponsored by the Company in which Executive participates, or, if
there is no such plan or such plan does not define such term, then it shall mean
the physical or mental incapacity of Executive that prevents him from
substantially performing the duties of Vice

 

3

--------------------------------------------------------------------------------


 

President, Corporate Development and Investor Relations and which incapacity has
continued for a period of at least ninety (90) days, whether consecutive or not,
in any three hundred sixty five (365) day period.

 

(g)                                           “Good Reason” means any of the
following actions or omissions of the Company without the consent of Executive:

 

(i)                                     the assignment to Executive of any
duties inconsistent in any material respect with Executive’s position (including
status, offices, titles and reporting requirements, authority, duties or
responsibilities), or any other action that results in a material diminution in
such position, authority, duties, or responsibilities, excluding for this
purpose an isolated or inadvertent action not taken in bad faith;

 

(ii)                                  a material reduction by the Company in
Executive’s base salary as increased from time to time after the date hereof;

 

(iii)                               a failure by the Company to maintain plans
providing benefits at least as beneficial as those provided by any benefit or
compensation plan (including, without limitation, any incentive compensation
plan, bonus plan or program, retirement, pension or savings plan, life insurance
plan, health and dental plan or disability plan) in which Executive is now
participating, or any action taken by the Company that would adversely affect
Executive’s participation in or reduce Executive’s opportunity to benefit under
any of such plans or deprive Executive of any material fringe benefit now
enjoyed by him where such failure or action results in a material negative
change to Executive; provided, however, that a reduction in benefits under the
Company’s tax-qualified retirement, pension, or savings plans or its life
insurance plan, health and dental plan, disability plans or other insurance
plans, which reduction applies generally to all participants in the plans shall
not constitute “Good Reason”;

 

(iv)                              the Company’s requiring Executive, without
Executive’s written consent, to be based at any office or location in excess of
fifty (50) miles from his office location, except for travel reasonably required
in the performance of Executive’s responsibilities;

 

(v)                                 any failure by the Company to obtain the
assumption of the obligations contained in this Agreement by any successor as
contemplated in Section 14 of this Agreement; or

 

(vi)                              any material breach of this Agreement by the
Company.

 

Notwithstanding the foregoing definition of Good Reason, Executive cannot
terminate his employment hereunder for Good Reason unless (x) Executive notifies
the Compensation Committee or the Board in writing of the condition (or
conditions) which Executive believes constitutes (or constitute) a Good Reason
condition under (i) through (vi) above within thirty (30) days from the date of
the initial occurrence of such condition (a “Good Reason Notice”), (y) the
Company fails to cure, correct or mitigate the Good Reason condition within
thirty (30) days of receipt of a Good

 

4

--------------------------------------------------------------------------------


 

Reason Notice so that the Good Reason condition no longer exists or Executive
agrees, in writing, that after modification or accommodation made by the Company
such condition shall not constitute a Good Reason condition, and (z) Executive
terminates his employment within sixty (60) days of the Good Reason Notice.

 

(h)                                           “Protection Period” means the
period beginning on the Change in Control Date and ending on the one year
anniversary of the Change in Control Date.

 

Section 7                                               Termination of
Employment.

 

(a)                                            Notwithstanding any other
provision of this Agreement, Executive’s employment may be terminated:

 

(i)                                     by Executive upon ninety (90) days
written notice;

 

(ii)                                  by the Company upon thirty (30) days
written notice, without Cause;

 

(iii)                               by the Company, with notice to Executive,
for Disability;

 

(iv)                              in the event of Executive’s death during the
Term, provided that the Company’s obligation to pay further compensation
hereunder shall cease forthwith, except that Executive’s estate shall be
entitled to receive an amount equal to one-twelfth (1/12) of Executive’s then
current annual base salary for a period of three (3) months beginning with the
pay period immediately after Executive’s death shall have occurred and payable
on regular payroll dates; or

 

(v)                                 by the Company, at any time for Cause.

 

(vi)                              Upon the termination of Executive’s employment
pursuant to this Section 7(a), this Agreement shall automatically terminate,
except as otherwise provided herein.

 

(b)                                           In the event that Executive’s
employment is terminated pursuant to Section 7(a)(i), (ii), (iii), (iv) or
(v) or Section 7(e), Executive shall receive an amount equal to Executive’s full
base salary and vacation pay (for vacation not taken) accrued but unpaid through
the date of termination at the rate in effect at the time of the termination.

 

(c)                                            Subject to Section 7(f), in the
event that Executive’s employment is terminated pursuant to Section 7(a)(ii) or
(iii) or Section 7(e), in addition to the amounts specified in Section 7(b):

 

(i)                                     shares, options, or other forms of
securities issued by the Company and beneficially owned by Executive (whether
granted before or after the date of this Agreement) that are unvested,
restricted, or subject to any similar restriction shall vest automatically on
the termination date and shall be exercisable by Executive or Executive’s
personal representative in accordance with the terms of the applicable Company
stock option plan and restrictions shall lapse; and

 

5

--------------------------------------------------------------------------------


 

(ii)                                  the Company shall pay the premium for
Executive’s continuation coverage for health benefits provided by the Company
for a period of up to twenty-four (24) months following the date of
termination.  Such continuation coverage shall be in the form of COBRA
continuation coverage for so long as Executive is eligible for COBRA
continuation coverage, and thereafter shall be in the form of health insurance
coverage substantially similar to the coverage then offered to employed
executives of the Company.

 

(d)                                           Subject to Section 7(f), in the
event that Executive’s employment is terminated pursuant to Section 7(a)(ii) or
if Executive terminates his employment for Good Reason, in addition to the
amounts specified in Section 7(b) and the benefits provided in Section 7(c), the
Company shall pay to Executive in a lump sum in cash on the sixty-first (61st)
day following the date of termination of Executive’s employment (the “Payment
Trigger Date”), a severance amount equal to Executive’s Annual Compensation.

 

(e)                                            Benefits upon Termination During
a Protection Period.  Subject to Section 7(f), if during a Protection Period,
Executive’s employment is terminated by the Company other than for Cause, for
Disability or other than as a result of Executive’s death, or if Executive
terminates his employment for Good Reason during the Protection Period, the
Company shall pay to Executive in a lump sum in cash, on the sixty-first (61st)
day following the date of termination of Executive’s employment (the “Protection
Period Payment Trigger Date”), a severance amount equal to three (3) times
Executive’s Annual Compensation.  For the avoidance of doubt, Executive shall be
entitled to the payment of a severance amount under Section 7(d) or 7(e) but not
both.

 

(f)                                              In order to receive any payment
or other consideration set forth in Section 7(c)(i) or (ii), 7(d), or
Section 7(e), Executive must, within twenty-two (22) days (or such longer period
as may be required by law) following the Payment Trigger Date or Protection
Period Payment Trigger Date, as applicable, sign a Severance and Release
Agreement substantially in the form attached hereto as Exhibit A, and such
Severance and Release Agreement must not have been revoked by Executive.

 

Section 8                                               Gross-Up Benefits. 
Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 8 (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by Executive
with respect to such excise tax that are not due to Executive’s actions or
inactions (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes imposed upon the Gross-Up
Payment (including any federal, state, and local income taxes, employment taxes
under Section 3101(b) of the Code, and Excise Taxes, and assuming that the
highest marginal income tax rate or rates applicable to Executive apply to the
Gross-Up Payment), Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.  In the event that Executive is
entitled to a Gross-Up Payment, the following shall apply:

 

6

--------------------------------------------------------------------------------


 

(a)                                            All determinations required to be
made, including whether and when a Gross-Up Payment is required and the amount
of such Gross-Up Payment, shall be made by a nationally recognized certified
public accounting firm selected by the Company (the “Accounting Firm”).  The
Accounting Firm shall be requested to provide detailed supporting calculations
both to the Company and to Executive within fifteen (15) business days of the
receipt of notice that there has been a Payment.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment
shall be paid by the Company to Executive within five (5) days of the receipt of
the Accounting Firm’s determination, but in no event later than the last day of
the taxable year following the taxable year in which the Excise Tax is
incurred.  Any determination by the Accounting Firm shall be binding upon the
Company and Executive.  As a result of uncertainty in the application of
Sections 280G and 4999 of the Code, it is possible that Gross-Up Payments that
will not have been made by the Company should have been made (an
“Underpayment”).  In the event the Company exhausts its remedies pursuant to the
following subparagraph and Executive is thereafter required to make a payment of
any Excise Tax, the Accounting Firm shall be requested to determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to Executive, but in no event later than the last
day of the taxable year following the taxable year in which the Excise Tax is
incurred.

 

(b)                                           Executive shall notify the Company
in writing of any assertion by any taxing authority that, if successful, would
require the payment by the Company of an Underpayment.  Such notification shall
be given as soon as practicable, but no later than ten (10) business days after
Executive is informed of such assertion.  Executive shall apprise the Company of
the nature of such assertion and provide copies of all letters, notices, etc.
regarding the assertion, and written summaries of any statements made to
Executive or by Executive in connection with the assertion.  Executive shall not
pay any amount asserted to be due prior to the expiration of the 30-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
assertion is due).  If the Company notifies Executive in writing prior to the
expiration of such period that the Company desires to contest such assertion,
Executive shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such assertion,

 

(ii)                                  take such action in connection with
contesting such assertion as the Company shall reasonably request in writing
from time to time, including, without limitation, accepting legal representation
with respect to such assertion by an attorney reasonably selected by the
Company,

 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such assertion, and

 

(iv)                              permit the Company to participate in any
proceedings relating to such assertion;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and

 

7

--------------------------------------------------------------------------------


 

hold Executive harmless, on an after-tax basis, for any Excise Tax and income
and employment tax (including interest and penalties) imposed as a result of
such representation and payment of costs and expenses, which amounts shall be
paid no later than the last day of the taxable year following the taxable year
in which such amounts are incurred.  The Company shall control all proceedings
taken in connection with such contest, and, at its sole discretion, may pursue
or forgo any and all administrative appeals, proceedings, hearings and
conferences with the applicable taxing authority in respect of such assertion
and may, at its sole discretion, either direct Executive to pay the tax asserted
and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that, if
the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax and income and employment tax (including
interest or penalties) imposed with respect to such advance or with respect to
any imputed income in connection with such advance, which indemnified amounts
shall be paid no later than the last day of the taxable year following the
taxable year in which such amounts are incurred; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which the Gross-Up
Payment would be payable hereunder, and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

(c)                                            If, after the receipt by
Executive of a Gross-Up Payment or an amount advanced by the Company, Executive
becomes entitled to receive any refund with respect to the Excise Tax to which
such Gross-Up Payment relates or with respect to such claim, Executive shall
(subject to the Company’s complying with the requirements of this section, if
applicable) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto).  If,
after the receipt by Executive of an amount advanced by the Company pursuant to
this section, a determination is made that Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify Executive
in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

 

Section 9                                               Code Section 409A.

 

(a)                                            The intent of the parties is that
payments and benefits under this Agreement comply with or be exempt from
Internal Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted and operated to be in
compliance therewith.  In no event whatsoever shall the Company be liable for
any additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.  If
Executive notifies the Company that Executive has received advice of tax counsel
with expertise in Code Section 409A that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Code Section 409A
(with specificity as to the

 

8

--------------------------------------------------------------------------------


 

reason therefor) or the Company independently makes such determination, the
Company and Executive shall take commercially reasonable efforts to reform such
provision to try to comply with or be exempt from Code Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Code Section 409A, provided that any such modifications shall not materially
increase the cost or liability to the Company.  To the extent that any provision
hereof is modified in order to comply with or be exempt from Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.

 

(b)           Executive shall have no right to designate the date of any payment
hereunder.

 

(c)           Notwithstanding any other payment schedule provided herein to the
contrary, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment
shall be made on the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death (the “Delay Period”) to the
extent required under Code Section 409A.  Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Executive in a lump sum, and all remaining payments due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

(d)           For purposes of compliance with Code Section 409A, (i) all
expenses or other reimbursements under this Agreement shall be made on or prior
to the last day of the taxable year following the taxable year in which such
expenses were incurred by Executive, (ii) any right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit, and
(iii) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

 

(e)           Notwithstanding any other provision to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Code Section 409A be subject to offset by any other amount
unless otherwise permitted by Code Section 409A.

 

(f)            To the extent necessary to avoid the imposition of additional
tax, interest or penalty under Code Section 409A, “termination,” “termination of
employment,” “termination of Executive’s employment” and similar terms, where
used in this Agreement, shall mean the occurrence of a “separation from service”
as such term is defined in Treas. Reg. § 1.409A-1(h).

 

(g)           Each payment of “deferred compensation” for purposes of Code
Section 409A contemplated by this Agreement shall be a separate payment, and a
separately identified and determinable payment, for purposes of Code
Section 409A.

 

9

--------------------------------------------------------------------------------


 

Section 10              Proprietary Information.  Executive hereby grants to the
Company all right, title, and interest in and to any information concerning
discoveries; methods; business plans and practices; enterprises; explorations;
mining information; plant design, location, or operation; works made for hire;
or any other information affecting the business operations of the Company and
any invention, discovery, or improvement conceived or reduced to practice in
connection with the services performed hereunder (“Proprietary Information”). 
Executive will keep signed, witnessed, and dated written records of all such
inventions, discoveries, or improvements; will furnish the Company promptly with
complete information in respect thereof and will do all things necessary to
protect the interests of the Company therein.

 

Section 11              Confidentiality.  Executive shall not, either during the
period of Executive’s employment with the Company or thereafter, reveal or
disclose to any person outside the Company or use for Executive’s own benefit or
for the benefit of any third party, without the Company’s specific written
authorization, whether by private communication or by public address or
publication or otherwise, any information not already lawfully available to the
public concerning the Company or the Company’s equity securities, including any
Proprietary Information, whether or not supplied by the Company, and whether or
not made, developed, and/or conceived by Executive or by others in the employ of
the Company.  All originals and copies of any of the foregoing, relating to the
business of the Company, however and whenever produced, shall be the sole
property of the Company, not to be removed from the premises or custody of the
Company without in each instance first obtaining written consent or
authorization of the Company.  Upon the termination of Executive’s employment in
any manner or for any reason, Executive shall promptly surrender to the Company
all copies of any of the foregoing, together with any other documents,
materials, data, information, and equipment belonging to or relating to the
Company’s business and in his possession, custody, or control, and Executive
shall not thereafter retain or deliver to any other person, any of the foregoing
or any summary or memorandum thereof.

 

Section 12              Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed to have been given when delivered or
three (3) days after mailing if mailed by first-class, registered, or certified
mail, postage prepaid, addressed (a) if to Executive: Douglas Dobbs, 8824 S.
Hilby Lane, Spokane, Washington 99223, and (b) if to the Company: President,
Mines Management, Inc., 905 W. Riverside Ave. Suite 311, Spokane, WA 99201, or
to such other person(s) or address(es) as the Company shall have furnished to
Executive in writing.

 

Section 13              Survival.  The rights and obligations of the parties
hereto arising under Sections 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20
and 23 shall survive the termination or cancellation of this Agreement for any
reason.

 

Section 14              Assignability.  If the Company shall be merged with, or
consolidated into any other corporation, or in the event that it shall sell and
transfer substantially all of its assets to another corporation, the terms of
this Agreement shall inure to the benefit of, and be assumed by, the corporation
resulting from such merger or consolidation, or to which the Company’s assets
shall be sold and transferred.  This Agreement shall not be assignable by
Executive, but it shall be binding upon and, to the extent provided in
Section 7(a)(iv), shall inure to the benefit of, his heirs, executors,
administrators, and legal representatives.

 

10

--------------------------------------------------------------------------------


 

Section 15              Entire Agreement.  This Agreement contains the entire
agreement between the Company and Executive with respect to the subject matter
hereof and there have been no oral or other agreements of any kind whatsoever as
a condition precedent or inducement to the signing of this Agreement or
otherwise concerning this Agreement or the subject matter hereof. This Agreement
supersedes and replaces any prior agreements, promises, or understandings
between the Company and Executive, including the Prior Agreement.

 

Section 16              Expenses.  Each party shall pay its or his own expenses
incident to the performance or enforcement of this Agreement, including all fees
and expenses of its counsel for all activities of such counsel undertaken
pursuant to this Agreement, except as otherwise herein specifically provided.

 

Section 17              Equitable Relief.  Executive recognizes and agrees that
the Company’s remedy at law for any breach of the provisions of Sections 10 and
11 hereof would be inadequate, and he agrees that for breach of such provisions,
the Company shall, in addition to such other remedies as may be available to it
at law or in equity or as provided in this Agreement, be entitled to injunctive
relief and to enforce its rights by an action for specific performance to the
extent permitted by law.  If Executive engages in any activities prohibited by
this Agreement or fails to satisfy Executive’s obligations under this Agreement,
he agrees to pay over to the Company all compensation, remunerations or property
of any sort received in connection with such prohibited activities; such payment
shall not impair any rights or remedies of the Company or obligations or
liabilities of Executive that such parties may have under this Agreement or
applicable law.

 

Section 18              Waivers and Further Agreements.  Any waiver of any terms
or conditions of this Agreement shall not operate as a waiver of any other
breach of such terms or conditions or any other term or condition, nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision hereof, unless it, by its own terms, explicitly provides
to the contrary, nor shall it be construed to effect a continuing waiver of the
provision being waived and no such waiver in any instance shall constitute a
waiver in any other instance or for any other purpose or impair the right of the
party against whom such waiver is claimed in all other instances or for all
other purposes to require full compliance with such provision.  Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.

 

Section 19              Amendments.  This Agreement may not be amended, nor
shall any waiver, change, modification, consent, or discharge be effected except
by an instrument in writing executed by or on behalf of the party against whom
enforcement of any such waiver, change, modification, consent, or discharge is
sought.

 

Section 20              Severability.  If any provision of this Agreement shall
be held or deemed to be, or shall in fact be, invalid, inoperative, or
unenforceable as applied to any particular case in any jurisdiction or
jurisdictions, or in all jurisdictions or in all cases, because of the conflict
of any provision with any constitution or statute or rule of public policy or
for any other reason, such circumstance shall not have the effect of rendering
the provision or provisions in question invalid, inoperative, or unenforceable
in any other jurisdiction or in any other case or circumstance or of rendering
any other provision or provisions herein contained invalid, inoperative, or
unenforceable to

 

11

--------------------------------------------------------------------------------


 

the extent that such other provisions are not themselves actually in conflict
with such constitution, statute, or rule of public policy, but this Agreement
shall be reformed and construed in any such jurisdiction or case as if such
invalid, inoperative, or unenforceable provision had never been contained herein
and such provision reformed so that it would be valid, operative, and
enforceable to the maximum extent permitted in such jurisdiction or in such
case.

 

Section 21              Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 22              Section Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

Section 23              General Provisions.

 

(a)           Executive further agrees that his obligations under Sections 10
and 11 of this Agreement shall be binding upon him irrespective of the duration
of his employment by the Company, the reasons for any cessation of his
employment by the Company, or the amount of his compensation and shall survive
the termination of this Agreement (whether such termination is by the Company,
by Executive, upon expiration of this Agreement or otherwise).

 

(b)           Executive represents and warrants to the Company that he is not
now under any obligations to any person, firm, or corporation, and has no other
interest that is inconsistent or in conflict with this Agreement, or that would
prevent, limit or impair, in any way, the performance by him of any of the
covenants or duties in his employment.

 

Section 24              Gender.  Whenever used herein, the singular number shall
include the plural, the plural shall include the singular, and the use of any
gender shall include all genders.

 

Section 25              Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the law of Washington.  Venue for any
action arising from or in connection with this Agreement shall be in Spokane
County, Washington.

 

Signature Page Follows.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

MINES MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Glenn M. Dobbs

 

Name:

Glenn M. Dobbs

 

Title:

President

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Douglas Dobbs

 

Douglas Dobbs

 

13

--------------------------------------------------------------------------------

 